DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-3, 5-9, and 12-15 are presented for examination.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2021 has been entered.

Response to Amendment
	Applicant’s amendments have obviated many, but not all, of the objections to the specification, drawings, and claims and rejections given in the previous Office Actions.  To the extent that an objection or rejection appears in the previous Office Action(s) but not this Office Action, that objection or rejection is withdrawn.  To the extent that is appears both in a previous Office Action(s) and this Office Action, the objection or rejection is maintained.

Drawings
The drawings are objected to because (a) in Fig. 5, the numerical portion of the subscripts in w1j and wj2 should not be italicized, and (b) in Fig. 6, the various unlabeled shades of gray in the arrows and nodes make interpretation of the figure difficult.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the 
In response to Applicant’s argument that the grayscale portions of Fig. 6 are labeled with reference character 608, Examiner notes that the entire set of hidden units that takes the label 608.  Left unexplained, however, is any explanation of why the links between nodes are in multiple shades of gray, some so faint as to be barely visible.  It would be clearer for the viewer if all such arrows were a uniform shade unless there is a specific reason why the shading of each individual arrow matters, and in that case it would be advisable at least to resubmit the figure with higher contrast and resolution to aid the viewer’s understanding.
The objection to the drawings and the specification for inconsistently italicizing numerical subscripts is self-explanatory and will be maintained until the requested correction is made.

Specification
The disclosure is objected to because of the following informalities:
On page 6, line 19, the numerical portion of the subscripts in w1j and wj2 should not be italicized.
On page 12, lines 6-7, the numerical portion of the subscripts in w1j and wj2 should not be italicized.
Appropriate correction is required.
the original “comprising,” rather than the “corrected” “comprises,” was correct.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “storage unit” in claim 15.
The “storage unit” of claim 15 is being construed to be embodied on a computer comprising a processor and a memory.  See specification pp. 9 (“The systems and methods described herein may … be embodied by a computer program … which may exist … in a single computer system….  [T]he term ‘computer’ refers to any electronic device comprising a processor….”), 10 (“The term ‘processor’ … refers to a data processing unit … that manipulates signals … based on operational instructions that are stored in a memory.”).
The “storage unit” is being construed as any hardware memory that stores data.  See specification p. 5 (“The storage unit … may be any memory [that] is suitable for integration into the system….”).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
Claims 1, 3, 5-9, and 12-13 are rejected under 35 U.S.C. 103 as being obvious over Fakotakis et al., “High Performance Text-Independent Speaker Recognition System Based on Voiced/Unvoiced Segmentation and Multiple Neural Nets” (“Fakotakis”) in view of Launay et al., “Towards Knowledge-Based Features for HMM Based Large Vocabulary Automatic Speech Recognition,” in 1 IEEE Int’l Conf. Acoustics, Speech, and Signal Proc. I-817-20 (2002) (“Launay”).
Regarding claim 1, Fakotakis teaches “[a] method for facilitating the detection of one or more time series patterns, comprising building one or more artificial neural networks, wherein, for at least one time series pattern to be detected, a specific one of said one or more artificial neural networks is built (text-independent speaker recognition system based on the voiced segments of the speech signal [time-series pattern] is presented; a large number of MLPs [artificial neural networks] are used for classification – Fakotakis, abstract; speaker classification stage of the system is implemented by modeling each speaker with an individual feedforward MLP network – id. at sec. 2.3, first paragraph; see also Fig. 1 [each speaker is modeled with a separate ANN]), wherein each time series pattern to be detected represents a class of a detection task (speaker classification stage of the system is implemented by modeling each speaker with an individual feedforward MLP network – Fakotakis, sec. 2.3, first paragraph [classes = speaker 1, speaker 2, etc.]), wherein a separate artificial neural network is evolved for each class of the detection task (speaker classification stage of the system is implemented by modeling each speaker with an individual feedforward MLP network – Fakotakis, sec. 2.3, first paragraph [classes = speaker 1, speaker 2, etc.]) …, and wherein, for each speaker to be authenticated, a [separate] artificial neural network is built for detecting … speech segments of said speaker (see Fakotakis Fig. 1 and note that each of speakers 1, …, N has his own ANN)….”
Fakotakis appears not to disclose explicitly the further limitations of the claim.  However, Launay discloses that “a separate artificial neural network is evolved for each class of the detection task for distinction between vowels and consonants in a speech signal (multi-layer perceptrons are used to learn the mapping between the acoustic space and the distinctive feature space; the distinctive feature space consists of commonly used articulatory features, plus some broad phonetic classes; rather than training a single neural network to learn the whole mapping, an MLP is trained individually on each feature, leading to a set of 60 distinct NNs – Launay, sec. 2.1, first paragraph; see also Table 1 (showing that the phonetic features each of which corresponds to a separate NLP correspond, inter alia, to vowels and consonants)), and … a first artificial neural network is built for detecting voiced speech segments …, and a second artificial neural network is built for detecting unvoiced speech segments (multi-layer perceptrons are used to learn the mapping between the acoustic space and the distinctive feature space; the distinctive feature space consists of commonly used articulatory features, plus some broad phonetic classes; rather than training a single neural network to learn the whole mapping, an MLP is trained individually on each feature, leading to a set of 60 distinct NNs – Launay, sec. 2.1, first paragraph; see also Table 1 (showing that the phonetic features each of which corresponds to a separate NLP include, inter alia, voiced sounds and unvoiced sounds))….”
Fakotakis and Launay both relate to automatic speech recognition and are analogous.  Fakotakis discloses a system in which a separate neural network is developed for each speaker, and Launay discloses a system in which separate neural networks recognize voiced and unvoiced parts of speech and are trained to distinguish between consonants and vowels.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fakotakis such that each speaker’s ANN disclosed therein is further split up such that, for each speaker, separate ANNs are developed for detecting voiced and unvoiced speech segments of a voice signal and for distinguishing See Launay, sec. 2.1, first paragraph.

Regarding claim 3, Fakotakis, as modified by Launay, discloses that “the one or more artificial neural networks are stored for subsequent use in the detection task (speaker classification stage of the system is implemented by modeling each speaker with an individual feedforward MLP network; for speaker verification the selected feature vectors are applied to the speaker model of the speaker to be verified, and a measure is calculated that this speaker generated the feature vectors; if this measure exceeds a given decision threshold, the speaker is verified [detected] – Fakotakis, sec. 2.3 [note that the networks would have to be stored before being used for detection]).”

Regarding claim 5, Fakotakis, as modified by Launay, teaches that “said time series patterns 20are audio patterns (text-independent ASR system that is suitable for identification and verification purposes separates voiced part of speech [audio] signal to form feature vectors – Fakotakis, sec. 1, penultimate paragraph).”

Regarding claim 6, Fakotakis, as modified by Launay, discloses that “a raw time series signal is provided as an input to each artificial neural network that is built (feature vectors are extracted from the input signal [raw time series signal] through signal processing, and the system separates the voiced part of the speech signal using a voiced/unvoiced decision module; the last module performs speaker classification – Fakotakis, sec. 2, first paragraph; see also Figure 1; note that Examiner construes the claim as covering the situation in which the raw time series signal is input to a signal processor, whose output is the direct input to the networks).”

Regarding claim 257, Fakotakis, as modified by Launay, teaches that “the audio patterns include at least one audio pattern selected from the group consisting of: voiced speech, unvoiced speech, user-specific speech, contextual sound, and a sound event (text-independent ASR system that is suitable for identification and verification purposes separates voiced part of speech [audio] signal to form feature vectors – Fakotakis, sec. 1, penultimate paragraph).”

Regarding claim 8, Fakotakis, as modified by Launay, discloses that “the detection of the time 30series patterns forms part of a speaker authentication function (task of a speaker recognition system is to verify whether a speaker is the person he claims to be – Fakotakis, sec. 1, first paragraph; text-independent automatic speech recognition system suitable both for identification and verification [authentication] purposes is presented – id. at sec. 1, penultimate paragraph).”

Regarding claim 9, Fakotakis, as modified by Launay, discloses that “for each speaker to be authenticated, at least one artificial neural network is built for detecting speech segments of said speaker (speaker classification stage of the system is implemented by modeling each speaker with an individual feedforward MLP network – Fakotakis, sec. 2.3, first paragraph).”

Regarding claim 1012, Fakotakis, as modified by Launay, discloses “[a] non-transitory computer-readable medium containing a computer program comprising instructions which, when executed, carry out or control a method as claimed in claim 1 (MLP classifiers for individual speaker models are trained using as a supervised training procedure [computer program] a fast version of the back propagation algorithm – Fakotakis, sec. 2.3, first full paragraph after Eq. 5; system exhibited low memory requirements – id. at sec. 4 [implying the existence of memory/a non-transitory computer-readable medium on which to store the program]).”

text-independent speaker recognition system based on the voiced segments of the speech signal [time-series pattern] is presented; a large number of MLPs [artificial neural networks] are used for classification – Fakotakis, abstract; speaker classification stage of the system is implemented by modeling each speaker with an individual feedforward MLP network – id. at sec. 2.3, first paragraph; see also Fig. 1 [each speaker is modeled with a separate ANN]; note that the circuitry that trains the individual networks is deemed to be the processor), wherein each time series pattern to be detected represents a class of a detection task (speaker classification stage of the system is implemented by modeling each speaker with an individual feedforward MLP network – Fakotakis, sec. 2.3, first paragraph [classes = speaker 1, speaker 2, etc.]), wherein a separate artificial neural network is evolved for each class of the detection task (speaker classification stage of the system is implemented by modeling each speaker with an individual feedforward MLP network – Fakotakis, sec. 2.3, first paragraph [classes = speaker 1, speaker 2, etc.]) …, and wherein, for each speaker to be authenticated, a [separate] artificial neural network is built for detecting … speech segments of said speaker (see Fakotakis Fig. 1 and note that each of speakers 1, …, N has his own ANN)….”
Fakotakis appears not to disclose explicitly the further limitations of the claim.  However, Launay discloses that “a separate artificial neural network is evolved for each class of the detection task for distinction between vowels and consonants in a speech signal (multi-layer perceptrons are used to learn the mapping between the acoustic space and the distinctive feature space; the distinctive feature space consists of commonly used articulatory features, plus some broad phonetic classes; rather than training a single neural network to learn the whole mapping, an MLP is trained individually on each feature, leading to a set of 60 distinct NNs – Launay, sec. 2.1, first paragraph; see also Table 1 (showing that the phonetic features each of which corresponds to a separate NLP correspond, inter alia, to vowels and consonants)), and … a first artificial neural network is built for detecting voiced speech segments …, and a second artificial neural network is built for detecting unvoiced speech segments (multi-layer perceptrons are used to learn the mapping between the acoustic space and the distinctive feature space; the distinctive feature space consists of commonly used articulatory features, plus some broad phonetic classes; rather than training a single neural network to learn the whole mapping, an MLP is trained individually on each feature, leading to a set of 60 distinct NNs – Launay, sec. 2.1, first paragraph; see also Table 1 (showing that the phonetic features each of which corresponds to a separate NLP include, inter alia, voiced sounds and unvoiced sounds))….”
Fakotakis and Launay both relate to automatic speech recognition and are analogous.  Fakotakis discloses a system in which a separate neural network is developed for each speaker, and Launay discloses a system in which separate neural networks recognize voiced and unvoiced parts of speech and are trained to distinguish between consonants and vowels.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fakotakis such that each speaker’s ANN disclosed therein is further split up such that, for each speaker, separate ANNs are developed for detecting voiced and unvoiced speech segments of a voice signal and for distinguishing between consonants and vowels, as disclosed by Launay.  An ordinary artisan could reasonably expect to have made such a combination successfully and would have been motivated to do so because doing so would allow the system to detect features commonly encountered in speech directly without the added complexity involved with training a single neural network on every possible feature.  See Launay, sec. 2.1, first paragraph.

Claims 2 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fakotakis in view of Launay and further in view of Stanley et al., “Evolving Neural Networks through Augmenting Topologies” (“Stanley”).
Regarding claim 102, neither Fakotakis nor Launay appears to disclose explicitly the further limitations of the claim.  However, Stanley discloses that “building said artificial neural networks comprises novel method of neuroevolution of neural networks called NeuroEvolution of Augmenting Topologies is designed to take advantage of structure as a way of minimizing the dimensionality of the search space of the connection weights – Stanley, p. 100, penultimate paragraph).” 
Fakotakis, Launay, and Stanley all relate to neural networks and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fakotakis and Launay to build the neural networks with NEAT, as disclosed by Stanley, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would eliminate the need to decide by trial-and-error how many hidden nodes are needed, thereby increasing efficiency.  See Stanley, p. 100, fourth paragraph.

Regarding claim 14, Fakotakis, as modified by Launay and Stanley, discloses that “the processor is configured to employ neuroevolution of augmenting topologies for building said 20artificial neural networks (novel method of neuroevolution of neural networks called NeuroEvolution of Augmenting Topologies is designed to take advantage of structure as a way of minimizing the dimensionality of the search space of the connection weights – Stanley, p. 100, penultimate paragraph).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fakotakis to build the neural networks with NEAT, as disclosed by Stanley, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would eliminate the need to decide by trial-and-error how many hidden nodes are needed, thereby increasing efficiency.  See Stanley, p. 100, fourth paragraph.

Regarding claim 15, Fakotakis, as modified by Launay and Stanley, discloses “a storage unit, wherein the processor is further configured to store the artificial neural networks in said storage unit for subsequent use in a detection task (speaker classification stage of the system is implemented by modeling each speaker with an individual feedforward MLP network; for speaker verification the selected feature vectors are applied to the speaker model of the speaker to be verified, and a measure is calculated that this speaker generated the feature vectors; if this measure exceeds a given decision threshold, the speaker is verified [detected] – Fakotakis, sec. 2.3; system exhibited low memory requirements – id. at sec. 4 [implying that the networks are stored in a memory/storage unit]).”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1 and 8; 2-3; 5-6; 7; 9; and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1; 5-6; 8-9; 10; and 12 (respectively) of U.S. Patent No. 10,529,339 (“reference patent”) in view of Fakotakis and further in view of Launay.1  A comparison chart of the claims follows, followed by an analysis.
Instant Application
Reference Patent
1. A method for facilitating the detection of one or more time series patterns, comprising building one or more artificial neural networks, wherein, for at least one time series pattern to be detected, a specific one of said one or more artificial neural networks is built, wherein each time series pattern to be detected represents a class of said detection task, wherein a separate neural network is evolved for each class of the detection task for distinction between vowels and consonants in a speech signal, and wherein, for each speaker to be authenticated, a first artificial neural network is built for detecting voiced speech segments of said speaker, and a 
8. A method as claimed in claim 1, wherein the detection of the time series patterns forms part of a speaker authentication function.Page 4 of 6New U.S. patent appln. Docket No.: 81989072US03Preliminary Amendment


building one or more artificial neural networks,
wherein, for at least one time series pattern to be detected, a specific one of said artificial neural networks is built, 
the specific one of said artificial neural networks being configured to produce a decision output and a reliability output, 
wherein the reliability output is indicative of the reliability of the decision output, 
wherein the detection of the time series patterns forms part of a speaker authentication function; 

wherein, for each speaker to be authenticated, an artificial neural network is built for detecting voiced speech segments of said speaker, and another artificial neural network is built for detecting unvoiced speech segments of said speaker.

5. A method as claimed in claim 1, wherein building said artificial neural networks comprises employing neuroevolution of augmenting topologies.
3. A method as claimed in claim 1, wherein the one or more artificial neural networks are stored for subsequent use in the detection task.
6. A method as claimed in claim 1, wherein the artificial neural networks are stored for subsequent use in a detection task.
5. A method as claimed in claim 1, wherein said time series patterns are audio patterns.
8. A method as claimed in claim 1, wherein said time series patterns are audio patterns.
6. A method as claimed in claim 1, wherein a raw time series signal is provided as an input to each artificial neural network that is built.
9. A method as claimed in claim 1, wherein a raw time series signal is provided as an input to each artificial neural network that is built.
7. A method as claimed in claim 5, wherein the audio patterns include at least one audio pattern selected from the group consisting of: voiced 
9. A method as claimed in claim 7, wherein, for each speaker to be authenticated, at least one artificial neural network is built for detecting speech segments of said speaker.  

13. A system for facilitating the detection of one or more time series patterns, comprising a processor configured to build one or more artificial neural networks, wherein, for at least one time series pattern to be detected, the processor is configured to build a specific one of said one or more artificial neural networks, wherein each time series pattern to be detected represents a class of said detection task, wherein a separate neural network is evolved for each class of the detection task for distinction between vowels and consonants in a speech signal, and wherein, for each speaker to be authenticated, a first artificial neural network is built for detecting voiced speech segments of said speaker, and a second artificial neural network is built for detecting unvoiced speech segments of said speaker.
12. A system for facilitating detection of one or more time series patterns, comprising a network building unit configured to build one or more artificial neural networks, wherein, for at least one time series pattern to be detected, the network building unit is configured to build a specific one of said artificial neural networks, the specific one of said artificial neural networks being configured to produce a decision output and a reliability output, wherein the reliability output is indicative of the reliability of the decision output wherein the detection of the time series patterns forms part of a speaker authentication function; wherein, for each speaker to be authenticated, at least one artificial neural network is built for detecting speech segments of said speaker; and wherein, for each speaker to be authenticated, an artificial neural network is built for detecting voiced speech segments of said speaker, and another artificial 


	Instant independent claims 1 and 13 differ from their counterparts in the reference application insofar as the instant claims now contain the following limitations, taught by Fakotakis:  “each time series pattern to be detected represents a class of a detection task (speaker classification stage of the system is implemented by modeling each speaker with an individual feedforward MLP network – Fakotakis, sec. 2.3, first paragraph [classes = speaker 1, speaker 2, etc.]), and … a separate artificial neural network is evolved for each class of the detection task (speaker classification stage of the system is implemented by modeling each speaker with an individual feedforward MLP network – Fakotakis, sec. 2.3, first paragraph [classes = speaker 1, speaker 2, etc.]).”
	The reference application and Fakotakis both relate to the use of neural networks for audio classification and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reference application to use a separate neural network for each class of the detection task, as taught by Fakotakis, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would reduce the training time relative to the time spent training a single large network.  See Fakotakis, sec. 2.3, first paragraph.
Furthermore, the reference patent and the instant application differ in the following limitation, taught by Launay: “a separate artificial neural network is evolved for each class of the detection task for distinction between vowels and consonants in a speech signal (multi-layer perceptrons are used to learn the mapping between the acoustic space and the distinctive feature space; the distinctive feature space consists of commonly used articulatory features, plus some broad phonetic classes; rather than training a single neural network to learn the whole mapping, an MLP is trained individually on each feature, leading to a set of 60 distinct NNs – Launay, sec. 2.1, first paragraph; see also Table 1 (showing that the phonetic features each of which corresponds to a separate NLP correspond, inter alia, to vowels and consonants))….”
See Launay, sec. 2.1, first paragraph.
	The remaining instant claims delineated above are substantively identical to their counterparts in the reference application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.V./             Examiner, Art Unit 2125

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that only a one-way test for distinctness is required even though the instant application is the earlier-filed application because Applicant could have filed the claims of the reference patent in the instant application.  See MPEP § 804(II)(B)(2)(b).